16‐2791 
     Mahan v. Roc Nation, LLC, et. al 
                                                                                             
                           UNITED STATES COURT OF APPEALS 
                               FOR THE SECOND CIRCUIT 
                                                 
                                         SUMMARY ORDER 
      
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF 
APPELLATE  PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.    WHEN  CITING  A  SUMMARY 
ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY 
CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT  REPRESENTED  BY 
COUNSEL.   


                 At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the 
     Second  Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40 
     Foley Square, in the City of New York, on the 16th day of January, two thousand 
     eighteen. 
      
     PRESENT:   
                 DENNIS JACOBS, 
                 REENA RAGGI, 
                 CHRISTOPHER F. DRONEY, 
                        Circuit Judges.   
     _____________________________________ 
                                                           
     Chauncey Mahan, 
      
                        Petitioner‐Appellant, 
      
                 v.                                                    16‐2791 
                                                                 
     Roc Nation, LLC, Roc‐A‐Fella Records,   
     LLC, Shawn Carter, p/k/a “Jay Z”, 


                                                1
 
                 Respondents‐Appellees. 
_____________________________________ 
 
FOR PETITIONER ‐APPELLANT:             Chauncey Mahan, pro se, San 
                                       Francisco, CA. 
 
FOR RESPONDENTS‐APPELLEES:             Andrew H. Bart, Jenner & Block LLP, 
                                       New York, NY.     
 

       Appeal from an order of the United States District Court for the Southern 
District of New York (Schofield, J.). 
        
       UPON  DUE  CONSIDERATION,  IT  IS  HEREBY  ORDERED, 
ADJUDGED, AND DECREED that the order of the district court is AFFIRMED.   
        
       Petitioner‐appellant  Chauncey  Mahan,  pro  se,  appeals  from  the  district 
court’s order awarding possession of property seized by the Los Angeles Police 
Department  (“LAPD”)  to  respondent‐appellee  Roc‐A‐Fella  Records,  LLC, 
pursuant to 17 U.S.C. § 503(b) of the Copyright Act.    Mahan, a sound engineer, 
sued respondents Roc Nation, LLC; Roc‐A‐Fella Records, LLC; and Shawn Carter 
(“Jay Z”) under the Copyright Act, seeking a declaratory judgment that he was 
the co‐owner of recordings created in 1999 and 2000, which were stored on disks, 
CDs,  cartridges,  computers,  hard  drives,  and  an  audio  player,  and  kept  in 
Mahan’s personal storage unit until they were seized by the LAPD in 2014.    In 
2016, we affirmed the district court’s dismissal of the action, awarded attorney’s 
fees  and  costs  to  the  respondents  for  Mahan’s  appeal,  and  remanded  to  the 
district  court  for  the  limited  purpose  of  calculating  those  fees  and  costs.    See 
Mahan  v.  Roc  Nation,  LLC,  634  F.  App’x  329  (2d  Cir.  2016).    On  remand,  the 
respondents  sought  possession  of  the  property  seized  by  the  LAPD,  and  the 
district court imposed the § 503(b) order from which Mahan now appeals.    We 
assume the parties’ familiarity with the underlying facts, the procedural history of 
the case, and the issues on appeal. 


                                             2
        
       The relevant statute provides: 
        
               As part of a final judgment or decree, the court may order the 
               destruction  or  other  reasonable  disposition  of  all  copies  or 
               phonorecords found to have been made or used in violation of 
               the copyright owner’s exclusive rights, and of all plates, molds, 
               matrices,  masters,  tapes,  film  negatives,  or  other  articles  by 
               means  of  which  such  copies  or  phonorecords  may  be 
               reproduced.   
                
17 U.S.C. § 503(b).    We review orders issued under 17 U.S.C. § 503(b) for abuse of 
discretion.    Rogers v. Koons, 960 F.2d 301, 313 (2d Cir. 1992).    Upon review, we 
conclude  that  the  district  court’s  order  awarding  possession  of  the  seized 
property to Roc‐A‐Fella Records under § 503(b) was not an abuse of discretion.   
We take Mahan’s arguments one‐by‐one. 
 
       First,  the  district  court’s  order  did  not  violate  the  mandate  rule.    The 
mandate rule precludes re‐litigation of matters expressly or impliedly resolved by 
an appellate court’s mandate.    Brown v. City of Syracuse, 673 F.3d 141, 147 (2d 
Cir.  2012).    This  Court  did  not  resolve  the  issue  of  possession  of  the  seized 
property, either expressly or impliedly, in Mahan’s prior appeal.    See Mahan v. 
Roc Nation, LLC, 634 F. App’x 329 (2d Cir. 2016).     
 
       Second, the respondents did not have to prove that copyright infringement 
had  already  occurred.    The  statute  permits  the  court  to  order  the  reasonable 
disposition of property “by means of which such copies or phonorecords may be 
reproduced.”    17 U.S.C. § 503(b) (emphasis added).     
 
       Third,  § 503(b)  is  an  equitable  remedy  that  does  not  require  compliance 
with state statutes of limitations for separate and unrelated torts, or pleading at 
the outset of an action, or seizure of property.    See Rogers, 960 F.2d at 313 (order 
to turn over property in a copyright infringement case was “an equitable remedy 
issued under the broad powers vested in a trial judge under 17 U.S.C. § 503(b)”).   


                                            3
The  district  court  had  authority  to  order  the  reasonable  disposition  of  the 
disputed property pursuant to § 503(b) irrespective of whether Mahan could raise 
Fourth Amendment claims against the LAPD.       
 
       Fourth,  the  district  court  did  not  violate  due  process.    Mahan  received 
notice  and  had  an  opportunity  to  be  heard  prior  to  the  issuance  of  the  § 503(b) 
order,  and  he  three  times  opposed  or  objected  to  the  order.    The  district  court 
was  not  required  to  provide  a  jury  trial.    See Germain  v.  Conn.  Nat.  Bank,  988 
F.2d 1323, 1328 (2d Cir. 1993).     
 
       Fifth,  Mahan  did  not  show  that  the  respondents  allegedly  fraudulent 
statements amounted to fraud on the court.    See Gleason v. Jandrucko, 860 F.2d 
556,  559  (2d  Cir.  1988)  (litigant  must  show  that  fraud  “seriously  affect[ed]  the 
integrity of the normal process of adjudication”).     
 
       Finally, we easily conclude that Judge Schofield’s impartiality would not be 
reasonably questioned by an objective observer.    See SEC v. Razmilovic, 738 F.3d 
14, 29 (2d Cir. 2013). 
 
       We  have  reviewed  Mahan’s  remaining  arguments  and  find  them  to  be 
without merit or improperly raised for the first time on appeal.    Accordingly, we 
AFFIRM the order of the district court. 
        
                                           FOR THE COURT:   
                                           Catherine O’Hagan Wolfe, Clerk 




                                              4